NO. 12-18-00176-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §    APPEAL FROM THE 273RD
IN THE INTEREST OF R.M.M.,
                                                          §    JUDICIAL DISTRICT COURT
A CHILD
                                                          §    SHELBY COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellants have filed a motion to withdraw this appeal. No decision has been delivered
in this appeal. Accordingly, Appellants’ motion to withdraw is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered July 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 18, 2018


                                        NO. 12-18-00176-CV


                         IN THE INTEREST OF R.M.M., A CHILD



                               Appeal from the 273rd District Court
                        of Shelby County, Texas (Tr.Ct.No. 17CV33973)

                   THIS CAUSE came on to be heard on the motion of the Appellants to
withdraw the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to withdraw be granted and the
appeal be dismissed, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.